Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I and in a telephone conversation with Ms. Kato on 6/3/22 species A (claims 1-5, 9-15 and 20)  in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  


          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
.  Claims 5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5 and 14-15
are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. 





Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Claims 1-4, 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Shinagawa” et. al. JP 2003004975 A. 
Regarding claims 1, Shinagawa teaches a tool for a plug to which a cable having its basal end covered with a boot is attached (clearly shown in figs. 1-11), 
the plug including a plug body configured to be fitted to an adapter (seen clearly  in at least figs. 9-10)  and “a slider” (i.e., item 12, 13, 10) supported on the plug body (clearly shown in at least figs. 1-3 and 10-11, item many portion of the plug body that includes sliding and coupling with a receptacle or the tool , i.e., item 12, 13, 10), 
the tool comprising: 
an insertion portion 3 configured to catch the slider(i.e., 12) (see 1-3); and 
a boot surrounding part having a sleeve-like shape (7, 8, 2) and configured to accept insertion of the cable 11 and the boot 16, to accommodate the boot 16 in a state where the insertion portion 3 is catching the slider 12, 13, 10 portion(s), wherein the boot surrounding part 7,8, 2 includes a slit extending along an entire length in an axial direction of the boot surrounding part (clearly shown in at least figs. 1-3) and having a width greater than a diameter of the cable (clearly shown in figs. 1-4), and in the state where the insertion portion is catching the slider, the boot surrounding part is positioned inner than an outermost shape line of the plug as seen in the axial direction(see fig. 9-10, wherein the adapter/receptacle outermost diameter of the plug body or the boot surrounding part is positioned inner than an outermost shape line of the plug’s adapter/receptacle if be seen from the axial direction).
		However, Shinagawa does not teach that the above slit is has a width that is smaller than a maximum diameter of the boot.  Nonetheless, such width size doe not appear to be critical in the functionality of the tool and the tool would function equally well as claimed iv invention of the tool., and it is in a level of ordinary skill in the art to modify the size for purpose of convenient/efficient grabbing of the tool at the time of pulling the tool from the plug or its adaptor housing, and further a  change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
 
The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of Shinagawa and the motivation are incorporated herein in rejection of the following claims as follows:
   2. The tool for a plug according to claim 1, wherein the insertion portion catches the slider when positioned in parallel to the axial direction, and cancels the catching the slider when inclined relative to the axial direction(see fig. 1-2; noting that if one to incline the tool for example in 60 degree angle with respect to “slider portion (i.e., 12,10) then there will not be a “catching” pf the plug because the engagement portion 4b will not catch its corresponding slot as seen in fig. 2 when it is not inclined).  
3. The tool for a plug according to claim 1, wherein the insertion portion includes: a taper part having its thickness reduced toward its tip; and a basal part positioned on the boot surrounding part side than the taper part is and having a constant thickness (see fig. 1, item 4b/4 of engagement 3).  
4. The tool for a plug according to claim 1, further comprising a “handle” extending in the axial direction further than the boot from the boot surrounding part, in the state where the insertion portion is catching the slider (see figs. 1-2, the front or the rear portion of tool 1 as “handle”) 
 9. The tool for a plug according to claim 1, wherein the boot surrounding part includes a recessed side surface (shown in figs. 1, i.e., front side recess/cavity between items 4 and 15).  
10. A plug comprising: the tool for a plug according to claim 1; and the slider including a slot 13 configured to accept insertion of the insertion portion (see figs. 1-2) .  	11. The tool for a plug according to claim 2, wherein the insertion portion includes: a taper part 4b/3-4a having its thickness reduced toward its tip; and a basal part positioned on the boot surrounding part side than the taper part is and having a constant thickness (shown in fig.  1).  
12. The tool for a plug according to claim 2, further comprising a handle extending in the axial direction further than the boot from the boot surrounding part, in the state where the insertion portion is catching the slider (see figs. 1-2, the front or the rear portion of tool 1 as “handle”) .    
13. The tool for a plug according to claim 3, further comprising a handle extending in the axial direction further than the boot from the boot surrounding part, in the state where the insertion portion is catching the slider (see figs. 1-2, the front or the rear portion of tool 1 as “handle”) .    
  	20. A cable with a plug, comprising: the cable; and the plug according to claim 10 attached to a terminal part of the cable (see at least figs. 1-2 and 9-10).

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20200284998 A1
US 20190346633 A1
US 20190310432 A1
US 20190285806 A1
US 20190278028 A1
US 20190154924 A1
US 20190018201 A1
US 20180292612 A1
US 20180217338 A1
US 20180217340 A1
US 20170077641 A1
US 20160259135 A1
US 20160109661 A1
US 20140178007 A1
US 20120033922 A1
US 20090226140 A1
US 20050229394 A1
JP 2003004975 A
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883